The Assistant Attorney General calls attention to the fact that the record in this case fails to show any final judgment, in that there is an absence of a showing that sentence was ever pronounced upon the defendant, or notice of appeal given by him to the Court of Criminal Appeals. An examination of the record discloses such to be the case. Vernon's C.C.P., Art. 856, and cases therein cited. This is a prerequisite to this court entertaining an appeal.
The appeal is ordered dismissed.
Dismissed.
                          ON REHEARING.                         June 22, 1921.